Citation Nr: 0713617	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-39 146A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York

THE ISSUE

Whether the decision of the Board of Veterans' Appeals 
(Board) on March 7, 1968, should be reversed or revised on 
the basis of clear and unmistakable error (CUE) for failing 
to grant service connection for bronchitis with emphysema.

(The issue of entitlement to accrued benefits is addressed in 
a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955 and from January 1956 to April 1957.  He died 
on December [redacted], 2001.  The moving party is his surviving 
spouse.  Her representative filed what amounted to was a 
CUE motion in his June 2006 brief - as an inferred issue, to 
revise or reverse the Board's March 7, 1968 decision that 
denied service connection for bronchitis with emphysema.

In April 2007, the Board granted the moving party's motion to 
advance her case on the docket.  See 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.900 (2006).  


FINDINGS OF FACT

1.  The Board's March 7, 1968, decision at issue denied the 
veteran's claim for service connection for bronchitis with 
emphysema.

2.  That decision was adequately supported by the evidence 
then of record and was not undebatably erroneous or fatally 
flawed for failing to grant service connection for bronchitis 
with emphysema.




CONCLUSION OF LAW

The Board's March 7, 1968, decision did not involve CUE.  38 
U.S.C.A. § 7111 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
20.1400, 20.1403 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc), the Court held that the provisions of the Veterans 
Claims Assistance Act (VCAA) are not applicable to CUE 
claims.  Therefore, a discussion of the VCAA's notice and 
duty to assist provisions is not required.  See also 38 
U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-20.1411.

Finality and CUE - Pertinent Laws and Regulations

A decision issued by the Board is final, barring an 
exception.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 
20.1100, 20.1104.

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under the new 
statute may be filed at any time after the underlying 
decision is made.  See 38 C.F.R. § 20.1400.  The statute and 
implementing regulation provide that a decision by the Board 
is subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  A request for revision of a Board decision based 
on CUE may be instituted by the Board on its own motion or 
upon request of the claimant.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400.



In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, of 
fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could 
not differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as they 
were known at the time, were not before the 
Board, or the statutory and regulatory 
provisions extant at the time were 
incorrectly applied.

38 C.F.R. § 20.1403(a).

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal that, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are:  (1) Changed diagnosis - A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist - The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence - A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).

CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).



In other cases prior to promulgation of this regulation, the 
Court has defined CUE in essentially similar terms - as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."   Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also 
Dobbin v. Principi, 15 Vet. App. 323, 326 (2001).  Moreover, 
the error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

Analysis

An RO rating decision in November 1967 denied service 
connection for bronchitis.  The veteran timely perfected an 
appeal of that claim.  And on March 7, 1968, the Board issued 
a decision also denying his claim for service connection for 
bronchitis with emphysema.  That is the decision being 
collaterally attacked on the grounds of CUE.



In his June 2006 brief, the moving party's representative 
argued that in its March 1968 decision, the Board failed to 
consider a December 1966 medical notation from Dr. Panasci, 
which essentially stated the veteran was totally disabled due 
to his respiratory condition.  Therefore, he should have been 
awarded 
service-connected benefits in that decision, rather than 
nonservice-connected pension benefits on the basis of 
permanent and total (P&T) disability.  So, argued the 
representative, that was CUE.  His basic allegation of error 
is that the Board did not give due consideration to that 
evidence, which clearly showed the veteran was totally 
disabled even in 1966 due to his respiratory disorder, 
and therefore, entitled to service connection.

The evidence that was on file in March 1968, when the Board 
denied the claim, consisted of the veteran's service medical 
records (SMRs) that showed in July and August 1956 he was 
hospitalized for observation of suspected bronchitis.  An 
August 1956 bronchoscopy revealed normal tracheobronchial 
tree.

The other evidence for consideration in that March 1968 
decision was the December 1966 private medical statement in 
question from Dr. Panasci, which listed diagnoses of chronic 
asthmatic bronchitis, early emphysema, and rule out 
bronchiectasis by history, and also gave a prognosis of not 
much improved and totally disabled.  As well, there was the 
report of a February 1967 VA examination showing diagnoses of 
chronic bronchitis and emphysema, but failing to show 
objective evidence of lung disease, and an April 1967 
VA hospitalization report showing the veteran was 
hospitalized with diagnoses of chronic bronchitis and 
pulmonary emphysema secondary to chronic bronchitis.  
The remaining evidence consisted of a private medical 
statement from P. P. Gregory, M.D., dated in December 1967, 
noting he had treated the veteran in September 1958 and July 
1959 for bronchitis. 



Keep in mind the Board's analysis must focus only on whether 
the prior decision contained a factual or legal error and 
whether any such error would have manifestly changed the 
outcome of that decision.  Contrary to the moving party's 
allegations, that March 1968 decision specifically considered 
the December 1966 medical statement from Dr. Panasci which 
reported the veteran was totally disabled due to his 
respiratory condition.  And merely because the veteran was 
totally disabled from this illness does not, in turn, 
necessarily infer it related back to his service in the 
military.  Indeed, the very essence of a claim for VA pension 
benefits (as opposed to the compensation variety) is that 
pension benefits presume the condition at issue does not 
relate back to the veteran's military service, 
whereas compensation benefits do have this prerequisite.  So 
again, merely saying the veteran had a respiratory condition 
- even if it was indeed totally disabling, was not 
tantamount to Dr. Panasci also causally relating this 
condition to the veteran's service in the military, which 
incidentally had ended several years earlier in April 1957.  
In the absence of this medical nexus opinion, reasonable 
minds could differ on the etiology of the bronchitis with 
emphysema, and, again, even assuming it was totally 
disabling.

The Board's March 1968 decision also considered the veteran's 
reported hospitalizations in service as well as coughing 
symptoms in service and found they were acute and transitory 
with no residual disablement or complaints shown at the time 
of his discharge from the military.  As support for this 
conclusion, the Board's decision specifically pointed to an 
August 1956 bronchoscopy, which revealed no abnormality of 
the bronchial tubes, as well as a statement from Dr. Gregory 
noting treatment for a respiratory disorder shortly after the 
veteran's discharge from service.  The Board's decision 
concluded there was no relationship between the acute and 
transitory symptoms reported in service and the then current 
findings of bronchitis and emphysema.



Simple because the moving party believes there was sufficient 
justification for a contrary conclusion is not indicative of 
CUE.  The moving party's contentions notwithstanding, there 
is no indication there was any pertinent evidence that was 
available to, but was not considered by, the Board in March 
1968.  We further find that the Board considered the 
pertinent laws and regulations and properly applied them to 
the evidence of record at that time.  The Board's actions 
constituted a valid exercise of its adjudicatory judgment.  
Therefore, we conclude the Board's 
March 7, 1968, decision did not involve CUE by failing to 
grant service connection for bronchitis with emphysema.

We find that the moving party has properly alleged factual 
and legal errors in that March 7, 1968, Board decision, but 
because the Board has determined herein that that decision 
did not contain CUE, her motion must be denied.  See Simmons, 
supra.


ORDER

The motion for revision of the March 7, 1968, Board decision 
on the grounds of CUE is denied.


____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


